Exhibit 10.2

 


AMENDED AND RESTATED
MANAGEMENT SERVICES AGREEMENT

 

This Amended and Restated Management Services Agreement (the “Agreement”) is
made and entered into as of August 12, 2005 by and among K&F Industries
Holdings, Inc. (formerly known as K&F Parent, Inc.), a Delaware corporation (the
“Company”), K&F Industries, Inc., a Delaware corporation (“K&F”), and Aurora
Management Partners LLC, a Delaware limited liability company (“AMP”).

 

WHEREAS, the Company, K&F and AMP are parties to that certain Management
Services Agreement dated as of November 18, 2004 (the “Original Agreement”)
pursuant to which the Company and K&F assured themselves of the financial
consulting services of AMP upon the terms and conditions set forth in the
Original Agreement (including in connection with a debt offering by the Company
in February 2005 and the initial public offering of common stock of the
Company), which the Company and K&F believe have been beneficial to them and
their respective subsidiaries;

 

WHEREAS, the Company and K&F desire to terminate the Services (as defined in the
Original Agreement) and the Company’s and K&F’s preexisting payment obligations
with respect to the Services as provided in the Original Agreement in
consideration of the payment of the fee described in this Agreement; and

 

WHEREAS, the Company and K&F desire to have the opportunity to avail themselves
of certain financial consulting services of AMP in the future upon the terms and
conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties agree as follows:

 

1.             Termination of Services Under Original Agreement.  In payment for
and in consideration of the termination of the provisions of the Original
Agreement relating to the Services, the Company and K&F shall pay or cause to be
paid to AMP a lump sum termination fee of $5,000,000, which shall be payable in
cash on the date hereof to the bank account designated by AMP and shall not be
refundable under any circumstances.  The parties anticipate that the Company
will pay or cause to be paid such specified termination fee.

 

2.             Right of First Refusal to Provide Services; Certain Fees.

 

(a)           If the Company, K&F and/or any of their respective subsidiaries
determines that it is advisable for the Company, K&F or such subsidiary, as the
case may be, to hire a financial advisor, consultant, investment banker or any
similar advisor in connection with any merger, acquisition, disposition,
recapitalization, issuance of securities, financing or any similar transaction,
it will notify AMP of such determination in writing.  Promptly thereafter, upon
the request of AMP, the parties will negotiate in good faith to agree upon
appropriate services, compensation and indemnification for the Company, K&F or
such

 

--------------------------------------------------------------------------------


 

subsidiary, as the case may be, to hire AMP or one of its Affiliates (as defined
herein) for such services.  The Company, K&F and/or its subsidiaries may not
hire any person, other than AMP or one of its Affiliates, to perform any such
services unless all of the following conditions have been satisfied: (i) the
parties are unable to agree upon the terms of the engagement of AMP or its
Affiliate to render such services after 30 days following receipt by AMP of such
written notice, (ii) such other person has a reputation that is at least equal
to the reputation of AMP in respect of such services, (iii) ten business days
have elapsed after the Company, K&F and/or such subsidiary, as the case may be,
provides a written notice to AMP of its intention to hire such other person,
which notice shall identify such other person and shall describe in reasonable
detail the nature of the services to be provided, the compensation to be paid
and the indemnification to be provided, (iv) the compensation to be paid is not
more than AMP or its Affiliate was willing to accept in the negotiations
described above and (v) the indemnification to be provided is not more favorable
to such other person than the indemnification that AMP or its Affiliate was
willing to accept in the negotiations described above.

 

(b)           In the event that the Company, K&F and/or its subsidiaries hires
AMP or one of its Affiliates in connection with any acquisition, divestiture,
refinancing, recapitalization or similar transaction by the Company, K&F and/or
any of its subsidiaries, as the case may be, and there is an absence of an
express agreement regarding compensation for services to be performed by AMP or
any of its Affiliates in connection with any such transaction, AMP shall be
entitled to receive, for services rendered in connection with any acquisition,
sale or disposition of any division of the Company, K&F or any of their
respective Affiliates, any sale or disposition of the Company or all or
substantially all of the assets of the Company, K&F or any of their respective
Affiliates or any other sale or disposition of any assets of the Company, K&F or
any of their respective Affiliates other than in the ordinary course of business
of such entities (including researching industry information, performing
financial analysis on prospective acquisition candidates, arranging acquisition
financing, and facilitating the close of the transaction), a fee equal to up to
2.0% of the aggregate transaction consideration (including debt assumed by the
purchaser and current assets retained by the seller).

 

(c)           In addition, if mutually agreed between the Company and/or K&F and
AMP, the Company and/or K&F may engage AMP to provide, by and through itself,
its affiliates and such of their respective officers, employees, representatives
and third parties as AMP in its sole discretion may designate from time to time,
monitoring, advisory and consulting services in relation to the affairs of the
Company, K&F and its subsidiaries, including, without limitation, (i) advice
regarding the structure, distribution and timing of debt and equity offerings
and advice regarding relationships with the Company’s, K&F’s and its
subsidiaries’ lenders and bankers, (ii) advice regarding the strategy of the
Company, K&F and its subsidiaries, (iii) general advice regarding dispositions
and/or acquisitions and (iv) such other advice directly related or ancillary to
the above financial consulting services as may be reasonably requested by the
Company and/or K&F, provided that AMP shall have no obligation to provide any
services to the Company and/or K&F absent agreement between the Company and/or
K&F, as the case may be, and AMP with respect to the scope of

 

2

--------------------------------------------------------------------------------


 

services to be provided, the consideration to be paid therefor and other terms
of such engagement.

 

(d)           As used herein, the following terms are defined as follows:

 

(i)            “Affiliate” of a specified Person means a Person that controls,
is controlled by, or is under common control with, the specified Person, and in
this context, “control”, “controls” and “controlled” mean the direct or indirect
power to direct the management and policies or affairs of a Person through the
ownership of voting securities or by contract or otherwise and, in the case of a
limited partnership, shall include, but shall not be limited to, all of the
limited partnership’s general partners and their respective Affiliates.

 

(ii)           “Person” means a natural person, a company, a corporation, a
joint venture, a limited liability company, a partnership, a trust, an
unincorporated association or organization or other legal entity, or a
government or an agency or political subdivision thereof.

 

3.             Reimbursements.  Subject to obtaining the approval of the Boards
of Directors of the Company and K&F (or any committees thereof) that may be
required (if any) from time to time under applicable law or stock exchange
policy, in addition to the fees payable pursuant to this Agreement, the Company
and/or K&F will pay, or cause to be paid, directly, or reimburse AMP and each of
its Affiliates for, their respective Out-of-Pocket Expenses (as defined below). 
For the purposes of this Agreement, the term “Out-of-Pocket Expenses” means the
reasonable out-of-pocket costs and expenses incurred by AMP and its Affiliates
(i) in connection with the Services provided under the Original Agreement and
any services provided under this Agreement (including prior to the date hereof
or the date of the Original Agreement) or (ii) in order to make Securities and
Exchange Commission and other legally required filings relating to the ownership
of capital stock of the Company or its successor by AMP or its Affiliates, or
otherwise incurred by AMP or its Affiliates from time to time in the future in
connection with the ownership or subsequent sale or transfer by AMP or its
Affiliates of capital stock of the Company or its successor, including, without
limitation, (a) fees and disbursements of any independent professionals and
organizations, including independent accountants, outside legal counsel or
consultants, retained by AMP or any of its Affiliates, (b) costs of any outside
services or independent contractors such as couriers, business publications,
on-line financial services or similar services, retained or used by AMP or any
of its Affiliates and (c) transportation, per diem costs, word processing
expenses or any similar expense not associated with AMP’s or its Affiliates’
ordinary operations.  All payments or reimbursements for Out-of-Pocket Expenses
will be made by wire transfer in same-day funds promptly upon or as soon as
practicable following request for payment or reimbursement in accordance with
this Agreement, to the bank account indicated to the Company and/or K&F by the
relevant payee.

 

4.             Term.  Unless earlier terminated as provided in Section 5 below,
the term of this Agreement shall commence on the date hereof and shall terminate
automatically on the earlier to occur of (i) the date on which AMP and its
Affiliates (in the aggregate) own less than 5% of the equity of the Company then
outstanding and (ii) such earlier date as the Company, K&F and AMP may mutually
agree upon.  The expiration of the term of this

 

3

--------------------------------------------------------------------------------


 

Agreement shall not adversely affect AMP’s right to receive any compensation
accrued prior to the date of such termination or any rights to receive
reimbursement of any costs and expenses incurred by AMP prior to the date of
such termination.  The provisions of Sections 6, 7, 8, 9, 10, 11, 12 and 13
shall survive the expiration of the term of this Agreement or any termination of
this Agreement.

 

5.             Termination for Cause.  The Company, by written notice to AMP
authorized by a majority of the directors (other than those affiliated with
AMP), may terminate this Agreement for justifiable cause, which shall mean any
of the following events:  (a) misappropriation by AMP of funds or property of
the Company, K&F and/or any of its subsidiaries; (b) gross neglect or willful
misconduct by AMP in the fulfillment of its obligations hereunder; or (c) the
conviction of AMP or any person who is then a member of AMP of a felony
involving moral turpitude that has become final and not subject to further
appeal.

 

6.             Confidential Information.  During the term of this Agreement, AMP
will have access to and become acquainted with confidential information of the
Company, K&F and/or any of its subsidiaries, including among other things
customer relationships, processes, and compilations of information, records and
specifications, which are owned by the Company, K&F and/or any of its
subsidiaries.  AMP shall not use or disclose any of the Company’s, K&F’s and/or
any of its subsidiaries confidential information in any way that is detrimental
to the interests of the Company, K&F and/or any of its subsidiaries, directly or
indirectly, either during or within two (2) years after the term of this
Agreement, except as required in the course of this Agreement.  AMP shall be
responsible for any breaches of this Section 6 by AMP’s officers, directors,
employees and advisors.

 

7.             Notices.  All notices, demands and requests required under this
Agreement shall be in writing and shall be deemed to have been given if served
personally or sent by registered or certified mail, postage prepaid, or by
telegraph or telex addressed to the addressee set forth or such other addresses
as either party may designate by notice to the other:

 

If to the Company:

K&F Industries Holdings, Inc.

 

50 Main Street, 4th floor

 

White Plains, New York 10606

 

Telecopier: 914-448-2719

 

Attn: General Counsel

 

 

If to K&F:

K&F Industries, Inc.

 

50 Main Street, 4th floor

 

White Plains, New York 10606

 

Telecopier: 914-448-2719

 

Attn: General Counsel

 

4

--------------------------------------------------------------------------------


 

If to AMP:

Aurora Management Partners LLC

 

 

10877 Wilshire Boulevard

 

 

Suite 2100

 

 

Los Angeles, CA 90024

 

 

Telecopier No: (310) 227-5591

 

 

Attn: Richard K. Roeder

 

 

Notices delivered in person shall be effective when so delivered.  Notices
delivered by courier shall be effective three (3) business days after delivery
by the sender to an air courier of national reputation who guarantees delivery
within such three (3) business day period.  Telecopied notices shall be
effective when receipt is acknowledged telephonically by the addressee or its
agent or employee.  Notices sent by mail shall be effective five (5) business
days after the sender’s deposit of such notice in the United States mails, first
class postage prepaid.

 

8.             Assigns and Successors.  The rights and obligations of the
Company and K&F under this Agreement shall inure to the benefit of and shall be
binding upon the successors and assigns of the Company and K&F, respectively. 
The rights and obligations of AMP under this Agreement may be assigned by AMP in
its sole discretion to an Affiliate of AMP.

 

9.             Attorneys’ Fees.  If any legal proceeding is necessary to enforce
or interpret the terms of this Agreement, or to recover damages for breach
thereof, the prevailing party shall be entitled to reasonable attorneys’ fees,
as well as costs and disbursements, in addition to any other relief to which he
or she is entitled.

 

10.           Indemnity.  To the same extent as the Company or K&F provides
indemnification (whether through contract or the Company’s or K&F’s respective
Certificate of Incorporation or Bylaws) to its directors and officers, the
Company and K&F, jointly and severally, shall indemnify and hold each of AMP and
their respective partners, members, officers, employees, agents and Affiliates
and the stockholders, partners, members, Affiliates, directors, officers and
employees of any of the foregoing (and representatives and agents of any of the
foregoing designated by AMP from time to time whether before or after the
occurrence of the event giving rise to the claim for indemnity) (each such
person entitled to indemnity hereunder being referred to as an “Indemnitee”)
harmless from any and all losses, costs, liabilities and damages (including
reasonable attorneys’ fees) arising out of or connected with, or claimed to
arise out of or to be connected with, any act performed or omitted to be
performed under this Agreement or otherwise relating to the business or affairs
of the Company, K&F or their respective Affiliates, provided such act or
omission was taken in good faith by such Indemnitee and did not constitute gross
negligence or willful misconduct on the part of the relevant Indemnitee, and
provided further only in the event of criminal proceedings, that the Indemnitee
had no reasonable cause to believe the conduct of the Indemnitee was unlawful. 
An adverse judgment or plea of nolo contendere shall not, of itself, create a
presumption that the Indemnitee did not act in good faith or that the Indemnitee
had reasonable cause to believe the conduct of the Indemnitee was unlawful. 
Expenses incurred in defending any civil or criminal action arising out of or
relating to any

 

5

--------------------------------------------------------------------------------


 

event or circumstance to which this indemnity shall apply shall be paid by the
Company and/or K&F, as the case may be, upon receipt of an undertaking by or on
behalf of the Indemnitee to repay such amount if it be later shown that such
Indemnitee was not entitled to indemnification.  No Indemnitee shall be liable
to the Company, K&F or any of their respective partners, members, Affiliates,
stockholders, directors, officers or employees or any Affiliates, stockholders,
partners, members, directors, officers, employees, representatives or agents of
any of the foregoing or any other person claiming through any of the foregoing
for any act or omission by AMP in the performance of its duties hereunder or
otherwise in relation hereto which was taken or omitted to be taken in good
faith by such Indemnitee and which did not constitute gross negligence or
willful misconduct on the part of such Indemnitee.

 

11.           Outside Activities of AMP.  AMP shall be entitled to and may have
business interests and engage in business activities in addition to the
activities contemplated by this Agreement.  Neither AMP, any partner, member,
officer, employee or Affiliate of AMP nor any stockholder, partner, member,
director, officer or employee of any of the foregoing shall have any obligation
or duty to offer any investment or business opportunity (other than an
opportunity directly involving the Company Business (as defined below)) of any
kind to the Company and/or K&F or any of their respective stockholders,
directors, officers or employees (under any doctrine of “corporate opportunity”
or otherwise), it being expressly understood that AMP and their respective
partners, members, officers, employees and Affiliates and the stockholders,
partners, members, directors, officers and employees of any of the foregoing may
make investments in, acquire, or provide management, advisory or consulting
services to, entities engaged in businesses similar to the business of the
Company and/or K&F without any duty, obligation or liability to the Company
and/or K&F or their respective stockholders, partners, members, directors,
officers or employees.  As used herein, the “Company Business” means, at any
time of determination, the specific business or businesses actively conducted by
the Company and K&F at such time of determination, it being agreed that as of
the date hereof such business consists of the design, development and
manufacturing of aircraft wheels, brakes and brake control systems for
commercial, military and general aviation aircraft, the manufacture of aircraft
fuel tanks, iceguards, inflatable oil booms and specially coated fabrics
(including bonding and composites materials and components comprising the
interior panel and upholstery contract work of the Company)  with storage,
shipping, environmental and rescue applications for commercial and military
uses, and related repair and overhaul activities.

 

12.           Amendment; Waiver.  This Agreement may be amended, and any right
or claim hereunder waived, only by a written instrument signed by AMP, the
Company and K&F.  Except as provided in Sections 10 and 11 hereof, nothing in
this Agreement, express or implied, is intended to confer upon any third person
any rights or remedies under or by reason of this Agreement.  No amendment or
waiver of this Agreement requires the consent of any individual, partnership,
corporation or other entity not a party to this Agreement, except that any
amendment of Section 10 shall only operate prospectively as to any Indemnitee
provided therein unless such Indemnitee shall have agreed in writing to such
amendment.

 

13.           Construction, Etc.  This Agreement shall be construed under and
governed by the internal laws of the State of Delaware.  Section headings are
for convenience only and

 

6

--------------------------------------------------------------------------------


 

shall not be considered a part of the terms and provisions of this Agreement. 
This Agreement may be executed in any number of counterparts, each of which when
executed and delivered shall be deemed an original and all of which when taken
together shall constitute one and the same instrument.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

 

K&F INDUSTRIES HOLDINGS, INC.
(formerly known as K&F PARENT, INC.)

 

 

 

 

 

By:

/s/ Kenneth M. Schwartz

 

 

Name:

K. Schwartz

 

 

Title:

CEO

 

 

 

 

K & F INDUSTRIES, INC.

 

 

 

 

 

By:

/s/ Kenneth M. Schwartz

 

 

Name:

K. Schwartz

 

 

Title:

CEO

 

 

 

 

AURORA MANAGEMENT PARTNERS LLC

 

 

 

By:

/s/ Richard K. Roeder

 

 

 

 Richard K. Roeder, Vice President and

 

 

 Secretary

 

8

--------------------------------------------------------------------------------